DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission, filed on 06/14/2022, has been entered.
 Response to Amendment
	Claims 8-11 and 19 are cancelled.
	In view of the amendment, filed on 06/14/2022, the following rejections are withdrawn from the Final Office Action, mailed on 04/21/2022.
Rejections of claims 1-2, 4, 12-14, 18, and 20-24 under 35 U.S.C. 103 as being unpatentable over Kim et al. (US 2014/0091489) in view of Hendry (US 4,043,715) 
Rejections of claims 3, 5-7, and 15-17 under 35 U.S.C. 103 as being unpatentable over Kim et al. (US 2014/0091489) in view of Hendry (US 4,043,715) and further in view of Kim (US 7,144,532)
Response to Arguments
Applicant’s arguments, see remarks filed on 06/14/2022, particularly the arguments provided in pages 10 and 11 of the filed remarks, with respect to claimed “a first gas-tight shutoff device” and “a second gas-tight shutoff device” have been fully considered and are persuasive.  The previous rejections of claims 1-7, 12-18, and 20-24 have been withdrawn. 
Allowable Subject Matter
Claims 1-7, 12-18, and 20-24 are allowed.
The following is an examiner’s statement of reasons for allowance:
Neither references of the record nor any other prior art, taken alone or in combination, Inter Alia, teach or fairly suggest an injection device for a molding machine, as claimed in claims 1, 20, and 23.
The closest references of Kim et al. (US ‘489) and Kim (US ‘532) fail to disclose a first gas-tight shutoff device configured to close the inlet channel such that gas does not exit the mixing chamber through the inlet channel and a second gas-tight shutoff device configured to close the output channel such that gas does not exit the mixing chamber through the output channel.
Furthermore, specification of the instant application highlights the advantages obtained by using a first and a second gas-tight shutoff devices where it recites “at high pressures prevailing in the mixing chamber, only gas-tight shutoff devices can guarantee that the propellant is mixed efficiently and homogeneously with the plastic melt. The gas tightness prevents gas loss during the transition of the gas into the dissolved state, and therefore enhances the accuracy of the process.” (Please see specification of the instant application: page 2, lines 23-26)
Therefore, claims 1-7, 12-18, and 20-24 deem allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



/SEYED MASOUD MALEKZADEH/Primary Examiner
Art Unit 1754                                                                                                                                                                                                        07/02/2022